PER CURIAM.
This appeal is by a juvenile from an adjudication of delinquency, entered by the juvenile and domestic relations court of Dade County, based on petitions alleging theft of a bicycle and theft of a ring valued at $5. The accused juvenile was represented by counsel at the hearing.
Appellant contends the evidence was insufficient to support the determination or adjudication of delinquency, and that the appellant was deprived of a fair trial in that the court unduly participated in the questioning of witnesses. On consideration thereof in light of the record and briefs we hold no reversible error has been shown. The order appealed from is supported by competent substantial evidence in the record, having due regard to the required quantum of proof (beyond a reasonable doubt). The record does not show that the court unduly entered into the questioning of witnesses. While the court participated therein to a degree, the record reveals that the questions by the judge appeared to be prompted by the inability of the young witnesses to express themselves clearly or in a manner responsive to the questions propounded by counsel.
The judgment is affirmed.